Dear Ms. Richard:
Your inquiry of recent date addressed to Attorney General William J. Guste, Jr. has been directed to me for attention and reply.
I understand your question to be as follows:
      Whether a newly elected parish councilman can continue to serve as a deputy sheriff.
As you may be aware, the parish governing authority and the office of sheriff are separate political subdivisions under Louisiana Dual Officeholding and Dual Employment Law (R.S. 42:62
(9). And while certain employments and appointive positions may be concurrently held by local elected officers as set forth in R.S. 42:63D, there is a specific bar to a councilman concurrently serving as a deputy sheriff. The pertinent part of the last sentence in R.S. 42:63D reads as follows:
       . . . nor shall any member of any parish governing authority or school board hold any office or employment with any  sheriff, assessor, or clerk of court.
Therefore, unless your new Home Rule Charter permits in accordance with R.S. 42:66D, a parish councilman may not simultaneously serve as a deputy sheriff. *Page 2 
If you have any further questions regarding this matter please contact our office.
Sincerely yours,
                                       WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                       BY: HARRY H. HOWARD
ASSISTANT ATTORNEY GENERAL
HHH:vls